CONTROL APPARATUS DESIGN METHOD,
CONTROL APPARATUS, AND
AXIAL TORQUE CONTROL APPARATUS



REASONS FOR ALLOWANCE


Claims 1 - 20 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a control apparatus design method for, in a feedback control system provided with a generalized plant that includes a nominal plant representing an input/output characteristic for a control target and a fluctuation unit that provides fluctuation for at least one model parameter included in the nominal plant and a control apparatus that provides an input to the generalized plant based on an output from the generalized plant, designing the control apparatus by a computer so that a predetermined design condition is satisfied,
wherein the nominal plant is provided with a nominal value multiplication unit that multiplies a predetermined input signal by a nominal value for the at least one model parameter and an addition unit that adds a fluctuation output signal from the fluctuation unit together with an output signal from the nominal value multiplication unit, and

wherein the fluctuation unit generates the fluctuation output signal by using a mapping in accordance with a Cayley transform of complex fluctuation.

Claims 2 - 20 have been found to be allowable over the prior art due to, at least, the claims’ dependency on claim 1.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/
Primary Examiner
Art Unit 2856